Case 1:06-cr-00611-JSR Document 75 Filed 07/16/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Be x
UNITED STATES OF AMERICA :
Q06-cr-611 (JSR)
-y-
ORDER
PAUL LEOS TSENG
Defendant. :
Wo ee ee ee x

JED S. RAKOFF, U.S.D.Jd.

The representation of the defendant in the above-captioned
matter is assigned to C.J.A. Attorney on duty July 16, 2020,
Camille Abate, for the purpose of making a compassionate release

or other appropriate motion.

SO ORDERED
Dated: New York, NY Sy St e-7
G

a
July 16, 2020 JED S. RAKOFF, 5.0.3.

 

 

 

 

 

 
